[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS, NO. 109
The defendant, elfo ag sachseln, moves to dismiss on the ground that this court lacks subject matter jurisdiction. The defendant argues that a written agreement between the plaintiff, Bendow, Ltd., and the defendant states that all disputes between the parties must be resolved through arbitration. The arbitration provision, however, provides that "[t]he parties agree to submit all disputes arising under this Agreement to arbitration." (Emphasis added.) The plaintiff's complaint does not sound in contract. The plaintiff merely asserts that General Statutes §§ 3545, 35-50 et seq., 35-27, and 52-570b were violated. Moreover, the defendant has not specifically identified a dispute in the present case which arises under the written agreement.1
Therefore, because the plaintiff's claims do not arise under the written agreement, the defendant's motion to dismiss is denied.2
Leheny, J.